DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2019106545033, filed on 2019/08/01.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1, 3-4, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WASSVIK (US Patent/PGPub. No. 20150346856).


 1, WASSVIK teaches an infrared ([0060], FIG. 2, i.e. infrared (IR)) touch ([0053], FIG. 1, i.e. touch-sensing) display device ([0052], FIG. 1, i.e. liquid crystal display (LCD)), comprising:
a display panel ([0057], FIG. 2, i.e. display pixel matrix 6);
an optical adhesive layer ([0076], [0077], FIG. 10, i.e. optical adhesive 20), shaped as a ring (FIG. 8 & 10, i.e. as shown by the figure(s)) and disposed in a peripheral area ([0077], FIG. 8 & 10, i.e. peripheral region 11) of an upper surface ([0076], FIG. 8 & 10, i.e. upper surface of 6) of the display panel (i.e. please see above citation(s)), an area ([0077], FIG. 8 & 10, i.e. 21’s area) encompassed by (FIG. 8 & 10, i.e. as shown by the figure(s)) the optical adhesive layer (i.e. please see above citation(s)) forming a vacuum room ([0077], FIG. 8 & 10, i.e. air gap 21);
a cover plate ([0077], FIG. 8 & 10, i.e. light guide 2), disposed on (FIG. 8 & 10, i.e. as shown by the figure(s)) the optical adhesive layer (i.e. please see above citation(s));
an infrared ([0060], FIG. 2, i.e. infrared (IR)) touch panel ([0053], FIG. 1, i.e. touch-sensing), disposed on the cover plate (i.e. please see above citation(s)); and
a microstructure layer ([0082], FIG. 8 & 10, i.e. light-absorbing coating), disposed at a side layer ([0082], FIG. 8 & 10, i.e. surface 3’s side layer) of the cover plate (i.e. please see above citation(s)) and having an anti-glare function ([0082], FIG. 8 & 10, i.e. light-absorbing).
Regarding Claim 3, WASSVIK teaches the infrared touch display device according to claim 1, wherein the microstructure layer (i.e. please see above citation(s)) is disposed on a surface ([0076], FIG. 8 & 10, i.e. surface of 6) of the cover plate facing (FIG. 8 & 10, i.e. as shown by the figure(s)) the optical adhesive layer (i.e. please see above citation(s)).
Regarding Claim 4, WASSVIK teaches the infrared touch display device according to claim 1, wherein the microstructure layer (i.e. please see above citation(s)) is disposed on a surface ([0082], FIG. 8 & 10, i.e. surface 3’s) of the display panel facing (FIG. 8 & 10, i.e. as shown by the figure(s)) the optical adhesive layer (i.e. please see above citation(s)).
Regarding Claim 7, WASSVIK teaches the infrared touch display device according to claim 1, wherein the microstructure layer (i.e. please see above citation(s)) comprises an anti-glare film ([0082], FIG. 8 & 10, i.e. light-absorbing coating).
Regarding Claim 8, WASSVIK teaches the infrared touch display device according to claim 7, wherein the microstructure layer (i.e. please see above citation(s)) further comprises a base layer ([0084], FIG. 8 & 10, i.e. cover frame 22), on which (FIG. 8 & 10, i.e. as shown by the figure(s)) the anti-glare film (i.e. please see above citation(s)) is disposed (FIG. 8 & 10, i.e. as shown by the figure(s)).
Regarding Claim 10, WASSVIK teaches the infrared touch display device according to claim 1, wherein the infrared touch panel comprises transmitting sensors ([0058], FIG. 2, i.e. emitters 7) and receiving sensors ([0058], FIG. 2, i.e. detectors 8), and locating a touch position ([0053], FIG. 1, i.e. object 5) on the infrared touch panel (i.e. please see above citation(s)) is carried out by transmitting ([0053], FIG. 1, i.e. propagated by total internal reflection (TIR)) infrared signals using the transmitting sensors and receiving the infrared signals using the receiving sensors (i.e. please see above citation(s)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over by WASSVIK (US Patent/PGPub. No. 20150346856) in view of Christiansson (US Patent/PGPub. No. 20120268403).

Regarding Claim 2, WASSVIK teaches the infrared touch display device according to claim 1.
However, WASSVIK does not explicitly teach
the microstructure layer has a rugged diffuse reflection surface having the anti-glare function.
In the same field of endeavor, Christiansson teaches
the microstructure layer ([0142], FIG. 4, i.e. anti-glare (AG) structure) has a rugged diffuse reflection surface ([0142], FIG. 4, i.e. “perfectly flat surface, such fingerprints are clearly visible and usually unwanted” which would mean that the AG is NOT flat and is rugged) having the anti-glare function ([0142], FIG. 4, i.e. anti-glare (AG)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify WASSVIK teaching of an optical infrared touch sensing comprising light-absorbing coating with Christiansson teaching of an optical infrared touch sensing comprising rugged anti-glare structure to effectively reduce unwanted fingerprint on touch surface by utilizing rugged anti-glare structure (Christiansson’s [0142]).

5.	Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by WASSVIK (US Patent/PGPub. No. 20150346856) in view of TANG et al. (US Patent/PGPub. No. 20210151524).

Regarding Claim 5, WASSVIK teaches the infrared touch display device according to claim 1.
However, WASSVIK does not explicitly teach
the microstructure layer is disposed between the cover plate and the infrared touch panel.
In the same field of endeavor, TANG et al. teach
the microstructure layer ([0115], FIG. 7, i.e. second light-absorbing layer 165) is disposed between ([0115], FIG. 7, i.e. disposed between) the cover plate ([0108], FIG. 7, i.e. cover plate 102) and the infrared ([0003], FIG. 7, i.e. infrared light) touch panel ([0039], FIG. 1, i.e. fingerprint recognition area 30).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine WASSVIK teaching of an optical infrared touch sensing comprising light-absorbing coating with TANG et al. teaching of an optical infrared touch sensing comprising black matrix disposed between a cover and image sensor to effectively reduce irradiation of the infrared light to the first photosensitive device utilizing black matrix (TANG et al.’s [0115]).
Regarding Claim 6, WASSVIK teaches the infrared touch display device according to claim 4.
However, WASSVIK does not explicitly teach
an anti-glare layer disposed between the display panel and the microstructure layer.
In the same field of endeavor, TANG et al. teach
an anti-glare layer ([0115], FIG. 7, i.e. second light-absorbing layer 165) disposed between ([0115], FIG. 7, i.e. disposed between) the display panel ([0110], FIG. 7, i.e. touch structure 182) and the microstructure layer ([0119], FIG. 7, i.e. first light-absorbing layer 160).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine WASSVIK teaching of an optical infrared touch sensing comprising light-absorbing coating with TANG et al. teaching of an optical infrared touch sensing comprising dual black matrix layers to effectively prevent the irradiation of the infrared light emitted from light-emitting device to switching transistor, and simultaneously not affect transmission path of infrared light is reflected from touch object to photosensitive device by utilizing dual black matrix layers (TANG et al.’s [0117]).

6.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by WASSVIK (US Patent/PGPub. No. 20150346856) in view of WANG et al. (US Patent/PGPub. No. 20210232841).

Regarding Claim 9, WASSVIK teaches the infrared touch display device according to claim 1.
However, WASSVIK does not explicitly teach
the shape and size of the infrared touch panel is as the same as the shape and size of the display panel.
In the same field of endeavor, WANG et al. teach
the shape ([0021], FIG. 8B, i.e. ring shape) and size ([0021], FIG. 8B, i.e. size) of the infrared touch panel ([0021], FIG. 8B, i.e. photosensitive light source) is as the same ([0023], FIG. 8B, i.e. equal) as the shape ([0021], FIG. 8B, i.e. ring shape) and size ([0021], FIG. 8B, i.e. size) of the display panel ([0021], FIG. 8B, i.e. image sensor array).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine WASSVIK teaching of an optical infrared touch sensing comprising light-absorbing coating with WANG et al. teaching of an optical infrared touch sensing comprising plurality of images’ and sensing areas to effectively enlarge imaging range by utilizing plurality of images’ and sensing areas (WANG et al.’s [0111]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628